                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION – CINCINNATI

 CHINEDUM NDUKWE, et al.,                       :    Case No. 1:20-cv-790
                                                :
                       Plaintiffs,              :    Judge Matthew W. McFarland
                                                :
              v.                                :
                                                :
 JAMES L. WALKER, JR., et al.,                  :
                                                :
                       Defendants.              :

______________________________________________________________________________

       ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 42),
  REMANDING CASE TO HAMILTON COUNTY COURT OF COMMON PLEAS,
                          AND TERMINATING CASE
______________________________________________________________________________

      This action is before the Court upon the Report and Recommendation (Doc. 42)

entered by United States Chief Magistrate Judge Karen L. Litkovitz. As no objection has

been filed and the time to do so has expired, the Court ADOPTS the Report and

Recommendation in its entirety and hereby rules as follows:

      1. Plaintiffs’ motion to remand this matter to the Hamilton County Court of
      Common Pleas (Doc. 30) is GRANTED, Plaintiffs’ request for attorneys and costs
      is DENIED, and this matter is REMANDED to the Hamilton County Court of
      Common Pleas pursuant to 28 U.S.C § 1447(c).

      2. The parties’ remaining motions are TERMINATED on the Court’s docket:

             •     Plaintiffs’ motion for protective order (Doc. 3)

             •     Plaintiffs’ motion to amend/correct complaint (Doc. 4)

             •     Plaintiff’s motion to consolidate this case with a case pending in
                   the Hamilton County Court of Common Pleas (Doc. 5)

             •     The Walker defendants’ renewed motion to dismiss the
         complaint (Doc. 6)

     •   Defendants’ motion for a protective order (Doc. 9)

     •   Defendants’ motion to defer a ruling on the motion to consolidate
         (Doc. 10)

     •   The Walker defendants’ motion to dismiss the amended
         complaint for lack of jurisdiction (Doc. 18)

     •   Plaintiffs’ original motion to remand this matter to state court
         (Doc. 23)

     •   Plaintiffs’ motion to expedite consideration of the original motion
         to remand (Doc. 25)

     •   Plaintiffs’ motion for an extension of time to respond to the
         Walker defendants’ motion to dismiss (Doc. 26)

     •   Defendants’ motion to strike the original motion to remand (Doc.
         27).

IT IS SO ORDERED.


                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF OHIO


                                    By:
                                          JUDGE MATTHEW W. McFARLAND




                                    2
